                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

MICHAEL CRAWFORD,                                CIVIL CASE NO. 1:17-cv-309
                                                 CRIMINAL CASE NO. 1:12-cr-126-6

              Petitioner,                        Judge Michael R. Barrett

       v.

UNITED STATES OF AMERICA,

              Respondent.


              OPINION AND ORDER DENYING SECTION 2255 MOTION

       This matter is before the Court on Petitioner’s motion to vacate under § 2255 (Doc.

215) and Respondent’s response (Doc. 217). For the reasons that follow, the Court

denies the motion.

I.     BACKGROUND

       On September 11, 2013, the Court entered judgment against Petitioner, pursuant

to his guilty plea, to conspiracy to possess with intent to distribute 100 grams or more of

heroin (count 1: 21 U.S.C. § 846, §§ 841(a)(1), and (b)(1)(B)(i)). (Doc. 178). The statutory

minimum term of imprisonment for such an offense is five years and the maximum is 40

years. 21 U.S.C. § 841(b)(1)(B)(i).

       According to his presentence report (“PSR”), using the then-applicable 2012

sentencing Guidelines (PSR, ¶ 53), Petitioner’s adjusted offense level was 34. (Id. ¶ 61).

The PSR then reflects consideration of three prior Ohio convictions for a crime of violence

and two controlled substance offenses (assault, trafficking in marijuana, and trafficking in

cocaine) for purposes of a career-offender designation under Guideline § 4B1.1(a). (Id.

at ¶¶ 62–63). The career-offender designation also resulted in an offense level of 34. (Id.
                                             1
at ¶ 63). After reductions for acceptance of responsibility, Petitioner had a total offense

level of 31.     (Id. at ¶¶ 64–66).        He was assigned to Criminal History category VI,

notwithstanding having only 12 criminal history points (otherwise translating to category

V), due to his career-offender status. (Id. at ¶ 87). Petitioner was accordingly subject to

a sentence range of 188–235 months. (Id. at ¶ 123). The Court sentenced Petitioner to

108 months in prison. (Doc. 178).

        Petitioner did not appeal his conviction. Instead, over three years later, he filed

the instant motion presenting two claims. First, relying on Mathis v. United States, 136

S. Ct. 2243, 195 L. Ed. 2d 604 (2016), Petitioner argues that his career-offender

designation was unlawful, where the Ohio statute giving rise to his two prior drug

trafficking convictions is both divisible and broader than the federal definition of “controlled

substance offense.” (Doc. 215, PAGEID #: 600). Second, and also relying on Mathis,

Petitioner argues that his Ohio felonious assault conviction is no longer a “violent felony”

for purposes of the career-offender enhancement. 1 (Id. at PAGEID #: 605).

II.     STANDARD OF REVIEW

        A petitioner using § 2255 “must allege as a basis for relief: (1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an

error of fact or law that was so fundamental as to render the entire proceeding invalid.”

Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006) (internal quotation omitted).

Such contentions must be supported by a preponderance of the evidence. Id.




        1 Petitioner refers to his Ohio assault conviction as a “violent felony” and dedicates a significant
portion of his briefing to cases construing the ACCA. (Doc. 215, PAGEID #: 605–08). Petitioner was not
convicted under the ACCA.

                                                     2
III.    ANALYSIS

        A.      Waiver

        The court begins with the effect of Petitioner’s waiver of appellate rights in his plea

agreement. Generally, a waiver of § 2255 rights in a plea agreement is enforceable.

Davila v. United States, 258 F.3d 448, 450 (6th Cir. 2001) (citing Watson v. United States,

165 F.3d 486, 489 (6th Cir. 1999)). But such waivers, to the extent ambiguous, may be

construed against the government. United States v. Bowman, 634 F.3d 357, 360 (6th

Cir. 2011). The plea agreement here contains a waiver of “all rights to appeal the

sentence imposed,” but does not specifically refer to § 2255 collateral challenges to his

sentence. (Doc. 92). In the Court’s view, the waiver is silent on § 2255 rights or at least

ambiguous. In that case, the Court does not find that Petitioner’s plea agreement as such

forecloses the relief sought.

        B.      Statute of limitations

        Having avoided that early roadblock, however, Petitioner hits another when it

comes to the timing of his motion. He filed the § 2255 motion May 1, 2017. 2 A § 2255

motion must be initiated within the statute of limitations set forth in § 2255(f). As relevant

here, if not filed within a year of the finality of the judgment of conviction (§ 2255(f)(1))—

long since passed in this case—the motion must be filed within a year from “the date on

which the right asserted was initially recognized by the Supreme Court, if that right has

been newly recognized by the Supreme Court and made retroactively applicable to cases

on collateral review[.]” § 2255(f)(3). Unfortunately for Petitioner, “the Supreme Court did

not announce a new rule of law in Mathis” for purposes of § 2255(f)(3). Snow v. United


        2 Absent evidence to the contrary, the Court assumes that Petitioner’s § 2255 motion was filed the
date he signed it. See Brand v. Motley, 526 F.3d 921, 925 (6th Cir. 2008).

                                                    3
States, No. 17-1538, 2017 WL 9324735, at *1 (6th Cir. 2017) (citation omitted). See also

Raines v. United States, 898 F.3d 680 (6th Cir. 2018) (“‘Mathis involved an old rule of

statutory law, not a new rule of constitutional law.’”) (quoting Potter v. United States, 887

F.3d 785, 788 (6th Cir. 2018)). His claims are accordingly time-barred.

       C.     Merits

       While not required to address the merits, given the statute-of-limitations

determination, the Court highlights the fact that the career-offender designation in this

case did not impact Petitioner’s total offense level for purposes of the Guidelines. To the

extent that it impacted his Criminal History category, the range would have been 168–

210 months as opposed to 188–235 months. Petitioner was sentenced to 108 months—

well below both the maximum statutory or either minimum Guideline applicable to his

offense. In that case, a resentencing absent the career-offender designation would make

no practical difference to Petitioner.

V.     CONCLUSION

       For the foregoing reasons, Petitioner’s § 2255 motion (Doc. 215) is hereby

DENIED. The Court will not issue a certificate of appealability. See Rules Governing

Sec. 2255 Proceedings for the U.S. Dist. Courts, Rule 11(a). Petitioner’s § 2255 motion

is not “debatable among reasonable jurists,” subject to being “resolved differently on

appeal[,]” or “adequate to deserve encouragement to proceed further.” Poandl v. United

States, No. 1:12-cr-00119-1 (1:16-vc-00286), 2017 WL 1247791, at *17 (S.D. Ohio April

5, 2017) (citing Slack v. McDaniel, 529 U.S. 473, 483–84 (2000) (citing Barefoot v. Estelle,

463 U.S. 880, 893 7 N.4 (1983))). Petitioner has also failed to make a substantial showing




                                             4
of the denial of a constitutional right. Id. (citing 28 U.S.C.A. § 2253(c) and Fed. R. App.

22(b)).

          IT IS SO ORDERED.

                                                       s/ Michael R. Barrett
                                                       Michael R. Barrett, Judge
                                                       United States District Court




                                            5
